                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION

MICHAEL SEEFELDT, individually and )
on behalf of all others similarly situated, )
                                            )
             Plaintiff,                     )
                                            )
v.                                          )        Case No. 4:19-cv-00188-SNLJ
                                            )
ENTERTAINMENT CONSULTING                    )
INTERNATIONAL, LLC.,                        )
                                            )
OUTFIELD BREW HOUSE, LLC. d/b/a )
BUDWEISER BREW HOUSE,                       )
                                            )
              Defendants.                   )

                           MEMORANDUM AND ORDER

       In response to a putative class-action brought by plaintiff Michael Seefeldt,

defendants Entertainment Consulting International, LLC. and Outfield Brew House,

LLC. have challenged the constitutionality of a portion of the Telephone Consumer

Protection Act (TCPA), 47 U.S.C. § 227, which regulates the use of automated telephone

dialing systems. Defendants argue the TCPA violates both the First and Fifth

Amendments of the Constitution of the United States.

       Pursuant to 28 U.S.C. § 2403(a) and Federal Rule of Civil Procedure 5.1(b), this

Court hereby certifies the constitutional challenge to 47 U.S.C. § 227 to the Attorney

General of the United States. The United States is granted leave to intervene in the

present action for purposes of presenting evidence and argument on the constitutional




                                             1
challenge. Per this Court’s prior Order, the United States shall have until July 13, 2019,

to decide whether it will intervene.

       The clerk is directed to provide a copy of this Order, along with copies of

defendants’ motion to dismiss and supporting brief (#14, 15), plaintiff’s response in

opposition (#29), and defendants’ reply (#30), to the United States Attorney General.

       IT IS SO ORDERED this 30th day of May, 2019.




                                                 STEPHEN N. LIMBAUGH, JR.
                                                 UNITED STATES DISTRICT JUDGE




                                             2
